USCA11 Case: 21-10482     Date Filed: 12/09/2021   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10482
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM DCORY MAURICE EASTERLY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Alabama
          D.C. Docket No. 2:18-cr-00243-MHT-SRW-5
                    ____________________
USCA11 Case: 21-10482       Date Filed: 12/09/2021   Page: 2 of 10




2                     Opinion of the Court                21-10482


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       William Easterly pleaded guilty after he was caught with a
firearm while transporting nearly a kilogram of cocaine. On appeal
he argues that the officer who arrested him violated his Fourth
Amendment right to be free from unreasonable seizure when the
officer prolonged the traffic stop without reasonable suspicion of
other criminal activity. Easterly also argues that his indictment
should be dismissed because the magistrate below implicitly denied
his pro se motion to discharge his retained counsel. After careful
review, we affirm.
                                I.
       The Drug Enforcement Administration began to investigate
Easterly when a confidential informant reported that he was
dealing cocaine by the kilogram. To learn more, the DEA recorded
calls between Easterly and another individual, Jose Ocampo-
Gonzalez. The DEA had been monitoring Ocampo since it had
learned that he was trafficking drugs at a large scale; the DEA had
already arrested individuals who had been regularly purchasing
large quantities of cocaine from him. The DEA determined from
Easterly’s calls that he was also purchasing cocaine from Ocampo.
       On one call Easterly used coded language to arrange a
cocaine purchase. Instead of offering money for cocaine, Easterly
offered “TVs.” And instead of asking how many kilograms of
USCA11 Case: 21-10482        Date Filed: 12/09/2021     Page: 3 of 10




21-10482               Opinion of the Court                         3

cocaine Easterly wished to buy, Ocampo asked him how many
“hands” he wanted. But Ocampo failed to deceive law
enforcement—they had cracked the code by interviewing
Ocampo’s prior purchasers and by analyzing other coded calls.
Easterly called Ocampo again a few days later to change his order
from five kilograms to one and to say that he would come the next
Sunday.
       The DEA prepared to intercept Easterly post-purchase.
Ocampo was operating from his residence in Tuskegee, Alabama.
The DEA predicted that Easterly would make the roundtrip from
his home in Montgomery via the quickest route, Interstate 85. It
enlisted the help of the Alabama Law Enforcement Agency to
make a directed traffic stop. The DEA informed a state trooper
that it expected Easterly would be transporting a significant
amount of cocaine.
       Before he left, Easterly called Ocampo to confirm his order
and to mention that he would have his son with him. That same
morning, a DEA agent observed a black Ford Expedition with a
small LED light bar on the front grille parked at Easterly’s residence
in Montgomery. A few hours later, DEA agents monitoring
Ocampo’s residence observed Easterly and one passenger arrive in
the black Expedition and then leave around an hour later. When
Easterly left Ocampo’s property, he began driving back toward
Montgomery on I-85, just as the DEA had predicted.
      A state trooper, James Hendrix, was positioned at an exit
ramp further along I-85 as he waited for instructions. One of the
USCA11 Case: 21-10482       Date Filed: 12/09/2021    Page: 4 of 10




4                      Opinion of the Court                21-10482

DEA agents radioed Hendrix as Easterly passed that exit. Spotting
the Expedition, Hendrix pulled onto the highway and began to
follow it. He determined that Easterly was speeding and that the
vehicle’s window tint was likely illegal as well. Hendrix activated
his lights and initiated the traffic stop.
      As soon as he approached the Expedition, Hendrix noticed
“a chemical smell coming from the vehicle.” Because of his
extensive narcotics-enforcement experience, he associated the
smell with hydrochloride—a cutting agent commonly used with
cocaine. Hendrix verified Easterly’s license and then issued
warnings for the speeding and tint violations.
        After issuing the warnings, Hendrix asked Easterly where he
and his son were traveling, whether he was transporting anything
illegal, and whether he could search the vehicle. Easterly initially
consented to the search, but then began to act nervous. When
Hendrix asked him to exit the vehicle, he stalled by asking
questions. To Hendrix, this sudden nervousness indicated that
Easterly had something illegal hidden in the vehicle.
       Because Easterly was stalling, Hendrix told him that he was
going to bring his K-9 around the vehicle instead, but that he still
needed Easterly to exit the vehicle. At this point Easterly let the
officers know that he had a gun in his waistband, so Hendrix called
over another trooper to retrieve the gun. After the weapon was
secured, Easterly and his son exited the vehicle. The dog alerted to
the scent of narcotics by the driver door. When Hendrix searched
the vehicle, he found a compressed white brick of cocaine in a
USCA11 Case: 21-10482        Date Filed: 12/09/2021      Page: 5 of 10




21-10482                Opinion of the Court                         5

yellow plastic bag in the front center console. It weighed just under
one kilogram.
       Easterly was charged with conspiracy to distribute and
possess with intent to distribute controlled substances, possession
with intent to distribute controlled substances, and possession of a
firearm during and in relation to a drug-trafficking crime. See 21
U.S.C. §§ 846, 841(a)(1), 18 U.S.C. § 924(c)(1)(A)(i). Easterly moved
to suppress all the evidence obtained directly or indirectly from the
traffic stop. He argued that Hendrix violated the Fourth
Amendment when he kept investigating for narcotics after he had
issued Easterly the warning tickets. The magistrate concluded,
“based on the totality of the circumstances and the collective
knowledge of the law enforcement officers,” that the stop and
search were lawful. The district court adopted the magistrate’s
recommendation in full.
       A few weeks before his trial was scheduled, Easterly filed a
pro se motion to discharge his retained counsel. His counsel then
moved to withdraw, noting that Easterly had instructed him to do
so.
       At the hearing on the motions, Easterly indicated that he
would need appointed counsel if his motion was granted. The
magistrate was “not inclined to grant the motion” given the
“specific standards” she thought governed the discharge of retained
counsel in favor of appointed counsel. The magistrate also noted
that Easterly had to fill out a financial eligibility affidavit because
he wanted to replace his retained counsel with appointed counsel.
USCA11 Case: 21-10482        Date Filed: 12/09/2021     Page: 6 of 10




6                      Opinion of the Court                 21-10482

In the follow-up order, the magistrate clarified that the standards
for discharge of appointed counsel she had been considering did
not extend to retained counsel. The magistrate thus instructed
Easterly to submit the affidavit.
       Instead of filing the affidavit, Easterly (through his counsel)
moved to withdraw both his pro se motion to discharge and his
counsel’s motion to withdraw; the magistrate granted both
requests. Easterly then pleaded guilty to possession with intent to
distribute controlled substances and possession of a firearm during
and in relation to a drug-trafficking crime.
       After the guilty plea, Easterly’s relationship with his
attorney continued to deteriorate. This time, his counsel moved
to withdraw before Easterly filed a second pro se motion to
discharge the attorney. In response, the magistrate appointed new
counsel and permitted Easterly to withdraw his guilty plea.
Easterly then moved to dismiss his indictment with prejudice,
arguing that the magistrate’s “implicit denial of Easterly’s pro se
motion to discharge retained counsel” violated his Sixth
Amendment right to counsel. The magistrate disagreed, pointing
out that Easterly had withdrawn that pro se motion. The district
court adopted the magistrate’s recommendation and denied the
motion.
      Easterly again pleaded guilty, reserving the right—which he
now exercises—to appeal the denials of the motion to suppress and
the motion to dismiss the indictment.
USCA11 Case: 21-10482        Date Filed: 12/09/2021     Page: 7 of 10




21-10482               Opinion of the Court                         7

                                 II.
       When a district court denies a motion to suppress, we
review its findings of fact for clear error and its application of the
law to the facts de novo. United States v. Ramirez, 476 F.3d 1231,
1235 (11th Cir. 2007). We construe all facts in the light most
favorable to the prevailing party—the government. Id. at 1235.
“We review the denial of a motion to withdraw as counsel for
abuse of discretion.” United States v. Jimenez-Antunez, 820 F.3d
1267, 1270 (11th Cir. 2016).
                                 III.
       Easterly argues that Hendrix violated his Fourth
Amendment right to be free from unreasonable seizure when
Hendrix prolonged the traffic stop to investigate for drugs. He also
claims that the magistrate violated his Sixth Amendment right to
counsel by her “implicit denial” of his request to replace his
retained counsel with appointed counsel. Both arguments fail.
                                 A.
       We first consider Easterly’s claim that the traffic stop
evidence should have been suppressed because Hendrix
unconstitutionally prolonged his traffic stop. Easterly does not
dispute that Hendrix had authority to stop the vehicle initially for
the speeding and tint violations. See United States v. Hernandez,
418 F.3d 1206, 1209 (11th Cir. 2005). And by the end of the stop,
the positive alert of the drug detection dog provided obvious
probable cause to search the vehicle. See United States v. Braddy,
USCA11 Case: 21-10482        Date Filed: 12/09/2021      Page: 8 of 10




8                       Opinion of the Court                 21-10482

11 F.4th 1298, 1312 (11th Cir. 2021). So the only question is
whether Hendrix had reasonable suspicion to justify the questions
and dog sniff after he issued the traffic warnings.
       An officer may legally prolong a traffic stop to investigate for
other criminal activity when he has a “reasonable suspicion” that
the individual is engaging in that criminal activity. See Hernandez,
418 F.3d at 1209–10; see also Rodriguez v. United States, 575 U.S.
348, 355 (2015). A suspicion is reasonable when the officer can
provide “a minimal level of objective justification,” even if the facts
and circumstances are insufficient to convince a reasonably
prudent person to believe that a crime is being committed. Braddy,
11 F.4th at 1310; cf. United States v. Willis, 759 F.2d 1486, 1494
(11th Cir. 1985). We assess whether a suspicion is reasonable based
on the totality of circumstances and give “due weight to the
officer’s experience.” Braddy, 11 F.4th at 1310–11.
       Officer Hendrix had several objective reasons to suspect
Easterly of criminal activity. For one, the DEA had alerted Hendrix
to its ongoing investigation into Easterly’s activities. The day
before, a DEA agent had contacted him to request his assistance in
stopping Easterly’s vehicle because they expected him “to be
transporting narcotics.” Although the record does not show that
the DEA shared the particular facts or circumstances of its ongoing
investigation with Hendrix, he knew that the DEA was monitoring
Easterly’s movement and had specific information about a
narcotics transport the next day. The day of the stop, Hendrix
knew that the DEA was actively tracking Easterly because an agent
USCA11 Case: 21-10482            Date Filed: 12/09/2021         Page: 9 of 10




21-10482                   Opinion of the Court                               9

radioed him when Easterly passed his exit and instructed him to
stop and search the vehicle if possible. As for Hendrix’s direct
knowledge, as he approached Easterly’s vehicle he immediately
identified a strong smell he associated with a chemical used to cut
cocaine. These objective facts generated a reasonable suspicion
that Easterly was transporting cocaine. Hendrix thus had authority
to prolong the stop, and the dog’s alert provided probable cause to
search the vehicle. See Braddy, 11 F.4th at 1312. Hendrix therefore
did not violate Easterly’s Fourth Amendment right to be free from
unreasonable seizure. 1
                                      B.
       Easterly also claims that the magistrate denied him his
choice of counsel by failing to immediately grant his pro se motion
to discharge his retained counsel. Although a criminal defendant
must show good cause to replace appointed counsel, he has the
authority to dismiss retained counsel without good cause.
Jimenez, 820 F.3d at 1271. But before a court can grant a motion
to dismiss retained counsel, it must determine that the defendant
“either will be represented by counsel or has made a knowing and


1 We conclude that the search and seizure were lawful for a different reason
than the court below, which found that probable cause existed based on “the
collective knowledge of the law enforcement officers.” Because the record
does not demonstrate that the DEA shared all of the details of its investigation
with Hendrix, we do not rely on that rationale. Even so, we may affirm a
denial of a motion to suppress on “any ground supported by the record.”
United States v. Noriega, 676 F.3d 1252, 1260 (11th Cir. 2012).
USCA11 Case: 21-10482         Date Filed: 12/09/2021   Page: 10 of 10




10                    Opinion of the Court                 21-10482

voluntary waiver of the right to counsel.” Id. at 1272. If the
defendant desires appointed counsel, the court should determine
whether the defendant is eligible. Id.
       Easterly argues that the magistrate implicitly denied his
motion by mentioning at a hearing that she was unlikely to grant
it. But after that hearing, the magistrate did not deny his motion—
she ordered him to provide an affidavit that proved he was eligible
for appointed counsel. Easterly had communicated that he could
not afford to retain another attorney, so the magistrate was right
to assess whether he qualified for appointed counsel before ruling
on his motion. See Jimenez, 820 F.3d at 1272. In the end, the
magistrate was unable to grant the motion because Easterly
withdrew it instead of submitting the affidavit.
                          *        *     *
       Hendrix had a reasonable suspicion that Easterly was
engaged in criminal activity, so he did not unreasonably prolong
the traffic stop. And the magistrate did not prevent Easterly from
discharging his retained counsel—she granted his motion to
withdraw the request to discharge retained counsel. We thus
AFFIRM the conviction.